NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0590n.06

                                               Case No. 14-3583                                       FILED
                                                                                               Aug 19, 2015
                               UNITED STATES COURT OF APPEALS                              DEBORAH S. HUNT, Clerk
                                    FOR THE SIXTH CIRCUIT

 HOLY LOVE MINISTRY,                                            )
                                                                )
            Plaintiff-Appellant,                                )
                                                                )       ON APPEAL FROM THE
                   v.                                           )       UNITED STATES DISTRICT
                                                                )       COURT FOR THE NORTHERN
 UNITED STATES of AMERICA, et al.,                              )       DISTRICT OF OHIO
                                                                )
       Defendants-Appellees.                                    )
 _______________________________________                        )

BEFORE: BATCHELDER and WHITE Circuit Judges; and COX, District Judge.*

        ALICE M. BATCHELDER, Circuit Judge. The Federal Credit Union Act, 12 U.S.C.

§ 1751, established the National Credit Union Administration (NCUA) and set out the NCUA’s

powers and duties.       In short, the NCUA operates as both a regulator for operating credit unions

and as a conservator (or liquidating agent) for defunct credit unions.

        In April 2010, the NCUA learned that the CEO of the St. Paul Croatian Credit Union had

stolen over $100 million and fled.          Plaintiff Holy Love Ministries had accounts at St. Paul with

an aggregate balance of $1,752,148.82. The Holy Love officer who had set up those accounts

was a member of the St. Paul Board of Directors and a former St. Paul CEO, and it was alleged

(incorrectly, it turned out) that the FBI was investigating Holy Love and that officer.

        The NCUA sent a case officer who took immediate but temporary control over St. Paul,

and when Holy Love’s officer attempted to withdraw Holy Love’s accounts, the NCUA case


        *
          The Honorable Sean F. Cox, United States District Judge for the Eastern District of Michigan, sitting by
designation.
No. 14-3583, Holy Love Ministry v. United States, et al.

officer refused to permit the withdrawal.           This refusal was a policy judgment made by the case

officer, based on the information available at the time, and was aimed at stabilizing the situation

and securing the apparently undercapitalized credit union for the benefit of all of its members.

The next day, the NCUA determined that St. Paul was distressed and placed it into

conservatorship. The NCUA conservator instituted a withdrawal limit of $5,000 per week and

prepared for liquidation.       Although the conservator considered some requests for exceptions to

the withdrawal limit, he denied Holy Love’s request.

         When the NCUA liquidated St. Paul, it paid Holy Love $250,000, the amount that was

federally insured, leaving an uninsured balance of $1,502,148.82.           Following an administrative

appeal, Holy Love sought review in federal court, which affirmed the NCUA and denied relief to

Holy Love.      See Holy Love v. NCUA, No. 1:11-cv-1256, 2013 WL 5604340 *4-5 (N.D. Ohio,

Oct. 11, 2013).

         In the current case, Holy Love sued the United States and the NCUA under the Federal

Tort Claims Act (FTCA), claiming conversion, negligence, breach of fiduciary duty, breach of

contract, and unjust enrichment.          The defendants moved to dismiss pursuant to Rule 12(b)(1),

claiming sovereign immunity under the FTCA’s discretionary-function or misrepresentation

exceptions.     The district court granted the 12(b)(1) dismissal, finding that either or both

exceptions apply.      Holy Love appealed.

         After carefully reviewing the record, the law, and the arguments on appeal, we conclude

that the district court has correctly set out the applicable law and correctly applied that law to the

facts in the record. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.



                                                           2